Citation Nr: 0603336	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-30 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased (compensable) rating for 
muscle loss of the left chest.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1960 to 
September 1964.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision of December 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).  A hearing was held at the RO in 
September 2005 before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue of entitlement 
to an increased rating, and there has been no prejudicial 
failure of notice or assistance to the appellant. 

2.  The muscle loss of the left chest results in pain and 
muscle spasm in that area.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for muscle 
loss of the left chest are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.56, 4.73, 4.118, Diagnostic Codes 5302, 
7804 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  The law 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  The VA has 
promulgated revised regulations to implement these changes in 
the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased rating for muscle 
injury of the left side of the chest.  The Board concludes 
the discussions in the rating decisions, the statement of the 
case (SOC), supplemental statement of the case (SSOC) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The SOC and SSOC 
included summaries of the evidence that had been obtained and 
considered.  They also included the requirements that must be 
met to establish the benefits.  The basic elements for 
establishing these benefits have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The communications, such as 
letters from the RO dated in June 2001 and July 2003 provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The July 2003 letter from the RO specifically 
advised him it was his responsibility to submit any evidence 
not in the possession of the Federal government, and it was 
also stated that he should send the RO what they needed 
within 30 days.  Thus, the fourth element is satisfied.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran's service medical records have been 
obtained.  The veteran was afforded VA examinations.  The RO 
obtained all relevant evidence identified by the veteran.  
The record includes his current post service treatment 
records.  The veteran has had two hearings.  The Board does 
not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has considered the full history of the muscle 
injury.  The veteran's service medical records reflect that 
in February 1961 he underwent surgery for a thoracotomy with 
segmental resection of the basilar sections of the lung on 
the left.  He was initially taken into surgery where the left 
basilar segments were excised.  Following surgery, it was 
noted that he had a collapse of the right upper lobe.  
Tracheal aspiration was productive of mucous plugs.  Repeat 
chest x-rays showed reexpansion of the lung.  He was 
discharged to duty in May 1961.  

The veteran filed a claim for disability compensation with 
the VA in January 1977.  The report of a VA examination 
conducted in March 1977 reflects that the veteran had a well 
healed surgical scar of the left chest which was 40 cm 
extending from the paraspinal region below the scapula to the 
left anterolateral chest.  It was noted that there was 
latimus muscle loss.  Subsequently, in a decision of April 
1977, the RO granted service connection for a status post 
lower lobectomy for bronchiectasis with chronic bronchitis, 
rated as 30 percent disabling; muscle loss of the latimus 
muscle of the left chest, rated as noncompensably disabling; 
and external hemorrhoids, rated as noncompensably disabling.  
The ratings have remained at those levels since that time.

The veteran filed a claim for increased compensation in March 
2001.  He reported that as a result of the lung removal 
procedure, he had continuous pain in his left shoulder and 
neck.  The RO subsequently denied an increased rating for the 
muscle loss injury, and the veteran perfected this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5302 sets forth criteria for evaluating 
injuries to Muscle Group II, which includes the rhomboid 
muscle of the upper back.  The function of this muscle group 
is described in Diagnostic Code 5302 as depression of the arm 
from vertical overhead to hanging at side (1, 2); downward 
rotation of the scapula (3, 4); 1 and 2 act with Group III in 
forward and backward swing of the arm with (1) being the 
pectoralis major II (costosternal), (2) being the latissimus 
dorsi and teres major, (3) being the pectoralis minor, and 
(4) being the rhomboid.  

Under this Diagnostic Code, a 40 percent disability 
evaluation is assigned when there is evidence of severe 
impairment in the muscle group of the dominant arm; a 30 
percent evaluation is assigned for moderately severe 
impairment of the dominant arm; a 20 percent evaluation is 
assigned when there is evidence of moderate impairment in 
either arm; and, a noncompensable evaluation is assigned for 
slight impairment of Muscle Group II in either arm.

Under 38 C.F.R. § 4.56, (a) An open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) A through and through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue. 38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56 (d)(4).

Alternatively, the Board finds that the veteran's muscle 
injury may be rated under the criteria applicable to scars.  
Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of skin disorders 
(including scars) were revised effective August 30, 2002.  
See Schedule for Rating Disabilities; The Skin, 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 
(2005)).  As applied to the veteran's appeal, however, there 
are no material changes in the criteria for evaluating the 
muscle loss on the left chest.  The Board finds, therefore, 
that it can apply either version of the rating criteria 
without prejudice to him.

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected.  
38 C.F.R. § 4.118 (2002).

The revised Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  A 10 percent 
rating is also applicable under Diagnostic Code 7804 for 
scars that are superficial, painful on examination.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Other scars are to be rated based on limitation of function 
of the part affected under Diagnostic Code 7805.  38 C.F.R. 
§ 4.118 (2005).

During the hearing held in September 2005, the veteran 
testified that he had surgery in service for treatment of 
bronchiectasis.  He said that during the surgery his ribs 
were jacked apart and this caused damage to the muscle.  He 
reported that he has had continuing symptoms including pain 
in the shoulder and neck as a result of the damage to the 
chest muscle.  The veteran reported that he has muscles spasm 
when he wakes up in the morning, and that he sometimes also 
wakes up two or three times a night.  He took pain pills 
three times a day, and these interfered with his ability to 
drive.  In describing the muscle injury, the veteran stated 
that it was obvious that the muscle stopped at the scar 
tissue, and there was no muscle from there down.  He said 
that this section of muscle was removed during the surgery.  
The veteran also reported that he had pain on the surgical 
scar in the area where the spasm started. 

The medical evidence pertaining to the current appeal 
includes a chiropractor record dated in January 1998 which 
reflects that the veteran had left lateral rib costal 
chondritis and strain due to repetitive golf activity and an 
old lung surgery procedure which caused scar tissue and 
incisions through the rib cage.  

An undated record from Jayesh Patel, D.O., P.A., reflects 
that the veteran reported having severe neck and shoulder 
problems since surgery in 1998 for an acoustic neuroma.   

An undated record from Morakot Chaiyahanij, a massage 
therapist, indicates that the veteran was treated for pain in 
the neck and shoulders since 1998 after he received surgery 
to remove an acoustic neuroma.  He also stated that he 
believed that trauma to the veteran's ligaments, muscle and 
possible nerve damage from a massive scar from a partial lung 
removal caused pain and discomfort for the veteran.  

A letter dated in April 2001 from Robert B. McShane, M.D., 
notes that the veteran reported complaints of pain in the 
neck, back and shoulder, and had a left side neck scar from 
an acoustic neuroma surgery, and a large left thoracotomy 
incision from a lobectomy.  The doctor stated that excessive 
scar tissue from the previous lobectomy performed while in 
the Navy may be causing most of the veteran's discomfort.  

A letter dated in April 2001 from Anthony Kinsella, M.D., 
contains a similar conclusion.  He stated that the veteran 
had significant pain related to his left shoulder girdle and 
neck due to extensive musculoskeletal scarring resulting from 
the left thoracotomy performed in February 1961, and also 
from degenerative changes in his thoracic spine.  

The report of a joints examination conducted by the VA in 
August 2001 shows that the veteran had a history of a left 
lower lobe lobectomy in 1961.  Since that time, he had 
problems with the scars and muscle spasm.  He stated that 
right above his scar next to his clavicle, he had muscle 
spasm and tightening.  He described a knot forming there.  He 
said that this pulled his neck over to the left.  He had been 
to a chiropractor, and had massage therapy and physical 
therapy with temporary relief.  Exercise also gave some 
relief.  Additionally, he had some AC joint pain with which 
he had been diagnosed with AC joint arthritis.  He had five 
injections in that joint over two years.  He also complained 
of some tightness and spasm in the neck.

On physical examination, the left back and chest had a well 
healed surgical incision just medial to the scapula on the 
left approximately and transversing inferiorly and anteriorly 
across his chest, just underneath his nipple.  The veteran 
pointed to a spot above the incision along the superomedial 
aspect of the scapula where he experiences muscle tightness 
and knotting.  At the time of the examination, there was no 
muscle spasm.  There was also no tenderness to palpation.  
There was no muscle atrophy or deformity.  The left shoulder 
had a full range of motion.  He had 5/5 strength in all 
muscle groups.  There was 2+ and symmetric deep tendon 
reflexes.  Sensation was intact.  

The impression was (1) Status post left lower lobe lobectomy 
with post surgical muscle spasm.  I believe that the muscle 
spasm that he was having in his left rhomboids are related to 
his surgical incision and damage done to the muscles in this 
area.  I think that this results in some muscle spasm in this 
area.  He would be expected to get relief from a modality 
such as physical therapy and massage, as well as possible 
muscle relaxants; and (2) left acromioclavicular joint 
arthritis.  It is more likely than not that this is not 
related to his left lower lobectomy.  I believe this is a 
separate entity.   

Similarly, a VA medical treatment record dated in August 2001 
reflects diagnoses of (1) restrictive ventilatory impairment 
related to previous lobectomy and bronchiectasis; (2) chest 
wall discomfort related to previous thoracotomy; and (3) neck 
and back discomfort, probably related to previous 
thoracotomy.  

After reviewing all relevant evidence, the Board initially 
finds that an increased rating of 10 percent may be assigned 
by analogy to a painful scar.  In this regard, the Board 
notes that there are multiple medical opinions of record 
which indicate that the residuals from the surgery in service 
do cause pain and muscle spasm.  The veteran's treating 
physicians and the VA examiner are in agreement on this 
conclusion.  Accordingly, the Board concludes that the 
criteria for a 10 percent rating are met.

The Board further finds, however, that there is no basis for 
assigning a rating higher than 10 percent.  In this regard, 
the Board notes that to warrant a 20 percent rating under 
Diagnostic Code 5302 for rating muscle damage, the evidence 
should show that the muscle injury is moderate in degree.  As 
was noted above, the term moderate disability of a muscle 
anticipates a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection.  A 
history consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings should include some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue.  However, the 
examination reports do not show that any of these criteria 
are met.  The muscle injury resulted from surgery, and 
therefore the degree of damage is better characterized as 
being slight in degree rather than the moderate injury which 
might result from an injuries such as those described above.  
Muscle strength was 5/5 on the VA examination, and the 
examiner specifically stated that there was no muscle atrophy 
or deformity.  The severity of the muscle injury more nearly 
approximates slight, rather than moderate.  The Board finds, 
therefore, that while the criteria for a 10 rating are met, 
the preponderance of the evidence is against the claim of 
entitlement to a rating higher than 10 percent for muscle 
loss of the left chest.


ORDER

A 10 percent rating (but no higher) for muscle loss of the 
left chest is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.


REMAND

The Board finds that VA has not yet met its duties under the 
VCAA with respect to the claim for service connection for 
hepatitis C.  After reviewing the claims file, the Board 
concludes that additional relevant evidence may exist which 
has not been obtained.  In this regard, the Board notes that 
the veteran's service medical records reflect that he was 
hospitalized for treatment of a respiratory disorder, and 
underwent surgery.  The veteran contends that he developed 
complications during the surgery, and the procedure took much 
longer than originally expected.  He reports that the delay 
necessitated that he receive a transfusion of blood.  

The Board notes that the service medical records confirm that 
the veteran had a complication during surgery consisting of a 
collapsed lung.  However, the actual operation report, which 
would contain details of the surgery such as whether the 
veteran was given a transfusion, is not of record.  Efforts 
must be made to obtain that record.  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include but are 
not limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board also notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  A VA examination has 
not been conducted with respect to the issues of entitlement 
to service connection for hepatitis C.  Such an examination 
would offer an opportunity obtain an opinion as to the 
etiology of any such disability.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should contact the National 
Personnel Records Center and request any 
hospitalization records which are stored 
separately from the veteran's other service 
medical records.  In particular, the 
Operation Report from the Great Lakes Naval 
Hospital dated approximately February 27, 
1961, should be requested.  End efforts to 
obtain records from a Federal department or 
agency only if VA concludes that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.  
Cases in which VA may conclude that no 
further efforts are required include those in 
which the Federal department or agency 
advises VA that the requested records do not 
exist or the custodian does not have them.  

3.  If additional service records are located 
and reflect that the veteran received a 
transfusion during the above referenced 
operation, the veteran should be afforded a 
VA liver examination to determine the 
etiology of his currently diagnosed Hepatitis 
C.  The claims folder should be made 
available to the examiner in conjunction with 
the examination.  The examiner should record 
the full history of the disorder, including 
the veteran's own account of the nature of 
his claimed disability.  The examiner should 
specifically comment as to whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
currently found hepatitis C was caused by the 
transfusion during service in 1961, or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability). 

4.  The RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought on 
appeal may now be granted.  If any of the 
benefits sought on appeal remain denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


